Peck, J.,
delivered the opinion of the court:
John H. Bruning, a foreigner, resident of the city of Charleston, South Carolina, claims the proceeds of 15 bales of upland cotton. *243taken from bis possession by tbe forces of tbe United States and converted into money.
Bruning was a neutral during tbe rebellion, a foreigner by birtb, wbo bad tbe protection of the acting consul of Prussia, which exempted him from rebel service. It is shown that be did not give aid or comfort during tbe rebellion to those wbo carried it on. Tbe cotton was acquired by claimant at a time and under circumstances which do not furnish reasons for supposing'that tbe purchase was made otherwise than in tbe regular line of bis business, or that tbe transaction was not a fair one.
Tbe cotton claimed is recorded on tbe registration book in the office of tbe Quartermaster General as having been taken at Charleston from tbe claimant, and no reason is shown why be should not receive tbe proceeds, which are reported to us as being $131 20 per bale. Judgment in tbe usual form in like cáses will be entered for tbe claimant for tbe sum of $1,968.